FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   June 24, 2009
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 IN RE WILLIAM R. SATTERFIELD,
 Doing Business As CLASSIC AUTOS,
 Doing Business As CLASSIC AUTO
 LEASING,                                                No. 08-5185

               Debtor.

 WILLIAM R. SATTERFIELD,                                Appeal from
                                               the Bankruptcy Appellate Panel
               Appellant,

          v.                                            (N.D. of Okla.)
 PATRICK J. MALLOY III, Trustee,                    (BAP No. 08-091-NO)

               Appellee.


                            ORDER AND JUDGMENT *


Before TACHA, TYMKOVICH, and GORSUCH, Circuit Judges. **




      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      William R. Satterfield, a debtor in Chapter 7 bankruptcy acting pro se, 1

appeals an order of the Tenth Circuit Bankruptcy Appellate Panel (BAP) denying

his motion to proceed in forma pauperis. The record is sparse and the appellate

briefs give little by way of background, but it appears Satterfield was recently

released from prison and has few assets, if any. He apparently owns a home, but

it is mortgaged to a substantial extent and is subject to a government lien in the

amount of $1.3 million.

      On October 15, 2008, the bankruptcy court entered an order approving the

trustee’s final report and allowing distributions from the bankruptcy estate to pay

the trustee’s fees. On November 13, 2008, Satterfield filed a notice of appeal to

the BAP. Because it was filed more than ten days after entry of the bankruptcy

order, Satterfield’s notice of appeal was untimely. See Fed. R. Bankr. P. 8001(a)

& 8002(a); see also Fed. R. Bankr. P. 9006(a)(1) (method for computing time for

bankruptcy deadlines).

      The BAP subsequently ordered Satterfield to show cause why his untimely

appeal should not be dismissed for lack of jurisdiction. See Deyhimy v. Rupp (In

re Herwit), 970 F.2d 709, 710 (10th Cir. 1992) (“[F]ailure to file a timely notice

of appeal [is] a jurisdictional defect barring appellate review by the [Bankruptcy

      1
          Because he acts pro se, we construe Satterfield’s filings generously. See
generally Kay v. Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007); see also Kuntz v.
Cray Computer Corp. (In re Cray Computer Corp.), No. 96-1067, 1997 WL
111264, at *2 (10th Cir. Mar. 13, 1997) (in a bankruptcy case, construing pro se
filings liberally).

                                         -2-
Appellate Panel].”); see also Lang v. Lang (In re Lang), 414 F.3d 1191 (10th Cir.

2005). Satterfield filed a response to the show cause order. With his response, he

also filed a motion to proceed in forma pauperis.

      Rather than dismissing for lack of jurisdiction, the BAP entered an order

stating it could not grant Satterfield’s in forma pauperis application because under

the federal in forma pauperis statute, 28 U.S.C. § 1915, the BAP is not a “court of

the United States.” See Jones v. Bank of Santa Fe (In re Courtesy Inns, Ltd.), 40

F.3d 1084, 1086 (10th Cir. 1994) (holding that bankruptcy courts are not “courts

of the United States” and cannot impose sanctions under § 1927); In re Jeys, 202

B.R. 153, 154 (10th Cir. B.A.P. 1996) (“The Bankruptcy Appellate Panel is not an

Article III court, and therefore lacks the power to grant leave to proceed in forma

pauperis.”). 2 The BAP therefore ordered Satterfield to pay the required filing and

docketing fees or face dismissal.

      Satterfield now appeals to this court, challenging the BAP’s denial of his in

forma pauperis motion. Because the BAP’s order disposes of Satterfield’s appeal

and leaves nothing for the bankruptcy court to resolve, it was a final order and we

therefore have jurisdiction under 28 U.S.C. § 158(d)(1). See Strong v. W. United


      2
         See also Perroton v. Gray (In re Perroton), 958 F.2d 889, 896 (9th Cir.
1992) (holding that bankruptcy courts do not have authority to waive fees under
§ 1915). Other circuits disagree with our jurisprudence on this matter. See, e.g.,
In re Schaefer Salt Recovery, Inc., 542 F.3d 90, 105 (3d Cir. 2008) (finding that a
bankruptcy court is a unit of the district court and thus falls within the definition
of “court of the United States”).

                                         -3-
Life Assurance Co. (In re Tri-Valley Distrib., Inc.), 533 F.3d 1209, 1214 (10th

Cir. 2008).

      Though our precedent restricts bankruptcy courts and bankruptcy appellate

panels from granting relief under § 1915, in 2005 Congress granted bankruptcy

courts the authority to waive bankruptcy fees for some Chapter 7 debtors,

including fees relating to bankruptcy appeals. See 29 U.S.C. § 1930(f). Perhaps,

given Satterfield’s pro se status, the BAP should have construed his in forma

pauperis motion as a motion under § 1930(f), and should have referred the issue

to the bankruptcy court in the first instance. See In re Domenico, 364 B.R. 418,

420 (Bankr. D.N.M. 2007) (noting that the 2005 amendments to § 1930 “permit

the Court to waive the filing fee for the most destitute of debtors”); see also

Wallin v. Martel (In re Martel), No. 08-1488, 2009 WL 1313915, at *1 (10th Cir.

May 13, 2009) (noting that only the bankruptcy court, and not the BAP, may

grant relief under § 1930(f)).

      But even so, the outcome would not have changed. Satterfield’s untimely

notice of appeal to the BAP caused a jurisdictional defect requiring dismissal. 3

See In re Herwit, 970 F.2d at 710. And Satterfield could not remedy the

jurisdictional problem—the time has long since past to file a motion to extend the


      3
         In bankruptcy cases, as in other contexts, we are free to affirm a lower
court’s decision on any grounds for which there is a sufficient record to make
legal conclusions. Jenkins v. Hodes (In re Hodes), 402 F.3d 1005, 1011 (10th
Cir. 2005).

                                          -4-
time for filing a notice of appeal. See Fed. R. Bankr. P. 8002(c) (a motion to

extend the time for filing a notice of appeal must be filed, at the latest, 20 days

after the expiration of the time for filing a notice of appeal).

      For these reasons, we AFFIRM the BAP’s dismissal of Satterfield’s appeal.

Satterfield’s motion to proceed in forma pauperis in this court is DENIED.

                                         Entered for the Court

                                         Timothy M. Tymkovich
                                         Circuit Judge




                                           -5-